Petition for Writ of Mandamus Denied and Memorandum Opinion filed April
23, 2009







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed April 23, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00278-CV
____________
 
IN RE KRISTOFER THOMAS KASTNER, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On March
27, 2009, relator, Kristofer Thomas Kastner, filed a petition for writ of
mandamus in this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also
Tex. R. App. P. 52.  In the petition, relator requests that we compel the
Honorable William R. Burke, Jr., presiding judge of the 189th District Court of
Harris County, to vacate his October 3, 2008 order sustaining the contest to
relator=s affidavit of indigence, and
requests the reporter=s records for hearings held on October 3, 2008 and February
27, 2009, be provided free of charge.  Relator further requests that we dismiss
his interlocutory appeal of the October 3, 2008 order or, in the alternative,
compel the trial court to order the district clerk and the court reporter to
produce the requested records for his appeal.  




Relator=s petition does not comply with the
requirements of the Texas Rules of Appellate Procedure because the documents
contained in the appendix are not sworn or certified and he has not provided
any copy of his affidavit of indigence filed in the trial court on July 29,
2008.  Tex. R. App. P. 52.3(k).  
Moreover,
relator=s request that we dismiss his
interlocutory appeal is moot.  On April 9, 2009, we dismissed relator=s interlocutory appeal for lack of
jurisdiction.  See Kastner v. The Kroger Co., 14-08-01001-CV, 2009 WL
943941 (Tex. App.CHouston [14th Dist.] Apr. 9, 2009, no pet. h.) (mem. op.).  
Relator
has not established his entitlement to the extraordinary relief of a writ of
mandamus.  Accordingly, we deny relator=s petition for writ of mandamus.  
 
PER CURIAM
 
Panel consists of Justices Yates,
Guzman, and Sullivan.